724 S.E.2d 518 (2012)
L & S WATER POWER, INC., Brooks Energy, L.L.C., Deep River Hydro, Inc., Hydrodyne Industries LLC, William Dean Brooks, and Howard Bruce Cox
v.
PIEDMONT TRIAD REGIONAL WATER AUTHORITY.
No. 198PA11.
Supreme Court of North Carolina.
April 12, 2012.
Robert A. Brinson, High Point, for Piedmont Triad Regional Water Authority.
*519 James Scott Hale, Greensboro, for L & S Water Power, Inc., et al.
Charles D. Case, Raleigh, for Piedmont Triad Regional Water Authority.
V. Randall Tinsley, Greensboro, for City of Salisbury.

ORDER
Upon consideration of the petition filed on the 24th of May 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.